Citation Nr: 1132854	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-24 736A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland

THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), from September 1, 2005 to October 23, 2005, and from February 1, 2006 to September 29, 2008, and from December 1, 2008.  

2.  Whether the Veteran is competent to handle his VA compensation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his sister and his fiancée



ATTORNEY FOR THE BOARD

J Fussell, Counsel
INTRODUCTION

The Veteran had active service from August 1971 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 decision issued in January 2006 by the RO in Cleveland, Ohio (Cleveland RO).  That decision not only denied the Veteran's claim for an increased rating but also proposed to find the Veteran incompetent.  In an October 2006 rating decision, the Cleveland RO found the Veteran was not competent to handle his funds.  Later, jurisdiction of the Veteran's claims file was transferred to the Baltimore RO.

Historically, in an unappealed September 2007 rating decision, service connection for polysubstance abuse was denied.  

In June 2011, the Veteran, his sister, and his fiancée testified during a Central Office (CO) hearing before the undersigned Acting Veterans Law Judge in Washington, D.C.  A transcript of that proceeding is of record.  

During that hearing, his representative asserted that the Veteran's substance abuse was secondary to the service-connected PTSD.  Transcript at p. 4.  Since service connection for polysubstance abuse was previously denied, in the unappealed September 2007 rating decision, the Board construes this to be an application to reopen the Veteran's claim for service connection for polysubstance abuse as secondary to service-connected PTSD.  This matter has not been adjudicated by the RO and so the Board does not have jurisdiction over it.  Accordingly, it is referred to the RO for initial consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

In response to the October 2006 rating decision that the Veteran was not competent, a Notice of Disagreement (NOD) was received in November 2006.  However, as yet, a Statement of the Case (SOC) has not yet been issued addressing this matter.  See 38 C.F.R. § 19.9(c) (as revised effective April 29, 2011) (when an NOD is filed but no SOC is issued, "the Board shall remand the claim [for the issuance of an SOC])."

The issue of the Veteran's competence to handle his funds is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

During the entire appeal period, the Veteran's PTSD has been manifested by grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living due to impaired ability to focus and concentrate, as well as memory loss for names of close relatives, thus more nearly approximating total occupational and social impairment.  


CONCLUSION OF LAW

During the entire appeal period, a 100 percent schedular evaluation for PTSD is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.126(a), 4.130 Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010). 

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of a service-connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The United States Court of Appeals for Veterans Claims (Court) held that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before an initial decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a claim for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed.Cir. 2009). 

The Veteran was provided with post-adjudication VCAA-compliant notice by letters dated in March 2006 and October 2008.  He was notified of the evidence needed to substantiate the claim for an increased rating.  He was also notified that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtaining private medical records on his behalf.  In March 2006, the Veteran was notified of how disability ratings and effective dates were determined consistent with the holding in Dingess.  The October 2008 notice letter also complied with the holdings in Vazquez-Flores I and II, Id.  He was informed of how VA determined effective dates and disability ratings.  He was informed that VA would consider evidence of the nature and symptoms of the condition, the severity and duration, and impact of the condition and symptoms on employment. 

While the notice was after the adjudication which is appealed, a timing of notice error can be corrected by readjudication after VCAA notice is provided, including readjudication by an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  Here, the notification preceded the readjudication of the claim in the December 2010 SSOC.  

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim. 

The Veteran, his sister, and his fiancée testified at a CO hearing in June 2011.  He testified that he was not in receipt of Social Security Administration (SSA) disability benefits.  Copies of his service treatment records and of VA treatment records have been associated with the record.  There is no indication in the record that the Veteran has sought or received treatment from private clinical sources for PTSD or any form of substance abuse. 

The Veteran was afforded VA examinations in conjunction with his claim for an increased rating.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The Veteran testified that he was still calling someone at the Dayton, Ohio, VA Medical Center (VAMC) but he did not know if information from these calls had been written into treatment records (and it did not appear that any treatment records from the Dayton VAMC since 2008 were on file).  Transcript at p. 17.  However, given the favorable outcome of this decision, i.e., the assignment of the maximum schedular evaluation allowable under applicable law and regulations, there is no prejudice to the Veteran in proceeding to adjudicate the claim despite any potential error or deficit as to the VCAA duties regarding notification or duty to assist.  

The Veteran has not identified any additionally available evidence for consideration in his appeal.  As there is neither indication that he was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

VA records on almost continuous treatment in 2004 reflect multiple Global Assessment of Functioning (GAF) scores ranging from 40, at admission to various treatment facilities, to 60 upon discharge there from.  GAF scores in 2005 ranged from 30 to 50.  

At the time of VA psychiatric examination in July 2005 the Veteran was in a residential treatment program for dual diagnoses, i.e., psychiatric and substance abuse issues.  After his last psychiatric rating examination in 2002 he was referred to the Dayton VA and underwent an assessment by a PTSD team.  He related multiple psychiatric symptoms and stated that he had had 25 or 30 jobs since military service.  He had primarily been a truck driver.  However, he had lost his license as a truck driver due to a charge of driving under the influence (DUI) but also stated that he could not drive due to PTSD.  He had entered a residential treatment program for PTSD at the Dayton VAMC and, among his many psychiatric symptoms, it was noted that when he became depressed he could seem paranoid.  He was noted to have significant difficulties controlling his anger while in the program.  After discharge from the program, he returned to Baltimore but had not pursued mental health care as an outpatient; rather he had returned to abusing drugs.  He had later presented for admission at a Baltimore VA facility in August 2003, reporting homicidal thoughts towards his father and having overdosed in an attempt at suicide.  He reported that the recent death of his mother had caused a general deterioration, and an increase in his psychiatric symptoms.  Also, he had been injured in a physical altercation.  After stabilization and detoxification, he was discharged after eight days.  He then presented again in November 2003, reporting suicidal and homicidal ideation.  He had been involved in a serious dispute with a drug dealer and now needed sanctuary to avoid retaliation.  He was not admitted but entered a substance rehabilitation program in December 2003 and was then referred back to the Baltimore VA facility where he stayed 3 1/2 months, being discharged in March 2004.  During this hospitalization, the focus was on substance abuse issues> He participated earnestly and was considered to have PTSD.  Upon discharge he was to enter a residential PTSD program at the Dayton VAMC.  He then stayed at this residential PTSD treatment program from March to June 2004, during which there was no substance use problem.  Three months later, he was admitted to the Dayton acute psychiatric unit, reporting that he had not taken his psychotropic medications in a month and had had a substance abuse relapse.  After discharge, he returned to Baltimore but moved to Massachusetts in November 2004 to live with his girlfriend but this did not work out.  He then presented at the Boston VAMC in December 2004 with depression and suicidal and homicidal ideation.  One month later in January 2005, the Veteran presented to the Bedford, Massachusetts VAMC seeking detoxification and he reported having depressed mood, homicidal ideation, and having made several suicide attempts.  

It was further reported that in February 2005 the Veteran had returned to Dayton but was evicted from his apartment and moved into a motel but was then shot in the abdomen.  Following hospitalization for this, he had again attempted suicide.  He was then admitted into the dual-diagnosis residential treatment program at the Dayton VAMC, where he was still staying.  An assessment at that time revealed that he had "poor to fair" insight into substance abuse.  The diagnoses were polysubstance abuse and PTSD.  He was found to have continued difficulties with anger management.  He consistently appeared depressed despite medication.  Other than the plethora of trauma, he was currently depressed and clearly experiencing PTSD symptoms consistent with other evaluations over the years.  At this point, he had not used drugs or alcohol for six weeks.  The Veteran brought in four letters, which were added to his claim file, two from old girlfriends, one from a nephew, and one from a service buddy.  In summary, these letters described major problems with irritability, anxiety, depression, sucidality, violence, and restless sleep.  The restless sleep was confirmed by his roommate in the treatment program who complained of the Veteran's trashing about at night.  

On examination, the Veteran's grooming and hygiene were unremarkable.  He related fairly well and was cooperative.  His speech was clearly articulated and normal in rate and amplitude and it was not pressured.  His thoughts were organized and his thought content was without current suicidal or homicidal ideation or any psychotic features.  He reported feeling, and appeared to be, tense and dysphoric.  Cognitively he appeared to be within normal limits, and lucid.  

The pertinent diagnoses were: PTSD; depressive disorder, not other specified (NOS); heroin dependence; cocaine dependence; and alcohol abuse.  Axis IV factors were frequent moves, financial problems, unstable housing, poor social support, conflict with his family, and multiple-life threatening injuries, including an inservice helicopter crash.  His GAF score was 50.  

The examiner stated that the Veteran was "clearly highly disabled, and PTSD is a major part of his disability."  The PTSD continued to be a major disabling issue, even when abstinent for several months and in a structured environment, e.g., residential treatment program.  He had serious comorbid drug problems but his repeated failures to maintain abstinence outside of an institutional setting was at least partly due to his PTSD.  Because of recurrent problems with substance abuse, the Veteran could not be regarded as competent to handle his VA benefits and this was in spite of his having good reality orientation and cognitive confidence.  Although numerous stressors had continued to add to the trauma burden which was the basis for his PTSD, all known stressors occurred after the service-connected stressor.  PTSD predisposed him to experience further stressors by way of irritability and other lifestyle problems.  Thus, it was at least as likely as not that the primary PTSD stressor was the service-connected helicopter crash.  

VA records of treatment in 2006 show that the Veteran's GAF scores ranged from "less than 35" to 45.  In 2007 his GAF scores ranged from 35 to 45.  In 2008 his GAF scores ranged from 42 to 55.  

During a VA field examination addressing the Veteran's competence, he was friendly and cooperative.  He was oriented in four spheres.  He fully understood the sources and amounts of his income and expenses.  He was ambulatory and fully capable of performing all of his activities of daily living.  He resided in a rooming house but spent most of his time away, visiting with friends.  The Veteran spent most of his time at home watching television.  He got along well with other residents but preferred to be alone.  It was felt that he had the capacity to handle money and it was not believed that he was incompetent. 

On VA psychiatric examination on September 11, 2008, it was reported that the Veteran lived alone, renting a room.  He had last worked in 2000.  He was upset because the day of the examination was an anniversary date of the terrorist attack of September 11, 2001, and reminded him of his experience in a helicopter crash.  He had been unable to hold a job and had been married twice.  His family and the women he had dated were afraid of him.  He had nightmares and felt that his condition was getting worse.  He felt that his medications were not controlling his symptoms.  He had been very depressed.  He forgot things and was unable to focus.  He could not concentrate on simple tasks.  His mood had been anxious, in anticipation of this psychiatric examination.  He had gotten an "AA" sponsor and had begun to confide in the sponsor about some of his problems.  His sleep was poor and he had nightmares.  His medication had recently been increased but he continued to have middle insomnia.  He worried that he might have nightmares when he slept.  When he used alcohol and drugs, however, he did not have nightmares.  He had had significant periods of anger and had acted out on his anger, scaring others.  

The Veteran had feelings of detachment from others and had a restricted range of affect.  He had difficulty watching news about Iraq.  He had difficulty falling or staying asleep and had irritability or outbursts of anger.  He had difficulty concentrating and had an exaggerated startle response.  

It was reported that the Veteran had been unable to continuously hold a job since 2005.  His feelings of depression and anxiety had worsened. He had continued to use illicit drugs since his last rating examination.  He had tried to work as a truck driver in 1975 but it was not steady work.  He had tried other jobs but, due to impaired focus, he could not remember simple instructions and could not perform his job.  He had not had contact with his children since 2005.  He reported that his family and women were afraid of him.  The last time that the Veteran was in a serious relationship with a woman was in 1998.  He had contact with one nephew and had started to call his father regularly, at the encouragement of that nephew.  He had no friends.  He had had "associates" in the drug culture that eventually pushed away from him.  His drug of choice was alcohol.  He had last used alcohol and drugs in July 2008.  He had been introduced to "AA" in the 1980s but had lost interest.  He believed that he self-medicated with his drug use.  The woman he now lived with was like a mother figure.  Since 2005 he had had 6 or 7 psychiatric hospitalizations.  

The Veteran was a high school graduate and had attended college classes during his military service.  He was twice divorced.  He could not hold a job or stay in a relationship.  He stated that his nightmares scared his girlfriends.  He had had many jobs but could not maintain employment.  One of his last jobs had been as a skycap with the airlines but it had triggered memories of an inservice helicopter crash.  His drug use had increased, before, during, and after work.  He had been fired for absenteeism.  

On mental status examination, the Veteran was casually dressed and groomed.  His speech was normal to slightly pressured.  He had decreased eye contact.  His kinetics had increased.  His mood and affect were anxious.  He had no suicidal or homicidal ideation and no hallucinations.  His thought processes were circumstantial to evasive.  His insight was fair and his judgment was intact for self preservation.  His cognition was grossly intact.  He was able to attend to the activities of daily living.  The diagnoses were PTSD and alcohol, heroin, cocaine and cannabis dependence.  

The examiner stated that the Veteran continued to have symptoms of PTSD, the signs and symptoms of which resulted in deficiencies in most areas of functioning.  His GAF score for PTSD was 55, based upon serious symptoms in social and occupational functioning.  A GAF score of 45 was assigned for his alcohol, heroin, cocaine and cannabis dependence, based upon major impairments in his ability to function with work, family, interpersonal relations, and judgment.  His prognosis as to his PTSD was poor as long as he continued to engage in substance abuse.  He was not able to manage his finances due to his persistent substance abuse.  

On VA examination in July 2009, to evaluate the etiology of his (now service-connected) erectile dysfunction, the Veteran reported that he had not done any work of any kind, either physical or sedentary, since he was diagnosed with PTSD in 2001.  He reported that he could not work due to his PTSD.  

During the June 2011 CO hearing, the Veteran's representative pointed out that the July 2005 VA rating examination found that the Veteran had a dual diagnosis of PTSD and substance abuse.  It was contended that these two disorders were inextricably intertwined inasmuch as his PTSD precipitated and exacerbated his substance abuse.  He also had multiple subjective symptoms, had had approximately 25 to 30 jobs from 1973 to 2005, and had had legal problems.  The VA examiner had assigned a GAF score of 50 and had noted that the Veteran was clearly highly disabled and, moreover, that PTSD was the major contributor to his overall disability.  Also, the examiner had made a point of describing the substance abuse as being comorbid.  Transcript at p. 4.  The examiner had further indicated that the Veteran had been unable to maintain abstinence outside of an institutional setting and that this was at least partly due to his PTSD, and that PTSD predisposed the Veteran to experience further stressors due to irritability and lifestyle problems.  Furthermore, an emergency room note in September 2005 indicated that the Veteran, while off of his medications, had homicidal and suicidal ideation.  Records of his hospital discharge showed that his GAF score was 45, but he was subsequently readmitted two months later.  Id at p. 5.  The Veteran had had over 30 psychiatric hospitalizations and at the time of two hospitalizations in 2006 his GAF scores had been 40 and less than 35.  On VA examination in September 2008 his GAF had been 50.  Id at p. 6.  

The Veteran testified that he had nightmares 3 or 4 times weekly.  Id.  He only slept 2 or 3 hours nightly.  He had unstable relationships and was constantly in conflict with others, as a result of which he very seldom kept friends for very long.  Id at p. 7.  He had only one close friend but that friend had been lately pushing himself away from the Veteran.  He was hypervigilant and was never at ease, comfortable or relaxed.  Id at p. 8.  He was often afraid that others would harm him or that he might be accidently injured.  Sudden noises startled him, as did the sound of aircraft and because, he lived near an airport, he at times would hide in a closet.  Id at p. 9.  He had never been able to hold a job and had not been employed in 12 years.  He was not receiving SSA benefits.  Id at p. 10.  He had been told that he did not have enough quarterly credits to qualify for SSA benefits.  His last job had been as a tractor-trailer truck driver.  However, he had kept getting fired from these types of jobs.  He had attempted to go to college three times but it had not worked out for him.  Id at p. 11.  The last time he had attempted to further his education was during his military service in the 1970s.  Other than his sister and his fiancée he had no close family members.  He was constantly getting into conflicts with others.  Id at p. 12.  He had thoughts of harming others but had not acted upon these thoughts, although he had been in numerous fights when he had tried to hurt someone.  Id at p. 13.  He had a problem controlling his anger.  He had once been stabbed, had once been shot, and had once tried to run over another person.  Id at p. 14.  

The Veteran testified that he could not recall if he had been hospitalized since 2008 but he had been through three PTSD programs and several other programs.  He had started attending outpatient counseling in the dual diagnosis program at the Baltimore VAMC just a couple of months ago.  Id at p. 16.  However, he was still calling someone at the Dayton VAMC but he did not know if information from these calls had been written into treatment records (and it did not appear that any treatment records from the Dayton VAMC since 2008 were on file).  Id at p. 17.  He had been incarcerated for an assault in the 1980s.  Id at p. 18.  He still had suicidal ideation but no plans.  He had homicidal ideation and also had obsessional rituals, because he was always checking to make sure doors were locked and patrolling his house.  Id at p. 19.  He did not have auditory or visual hallucinations.  Id at p. 20.  He had periods of unprovoked irritability and periods of violence at times.  He at times had spatial disorientation which he described as being uncomfortable in certain places and always wanting to know where the door was located.  Id at pp. 20-21.  He also had periods of times when he neglected his personal appearance and hygiene.  He was stressed when around others and even had difficulty simply going out to his mailbox.  Id at p. 22.  In the past, he had sometimes attended a very small church.  Id at p. 23.  Usually, the Veteran isolated himself and spent much of his time at home watching television.  Id at p. 24.  He had problems with activities of daily living, having to force himself to clean up.  Id at p. 25.  He was sometimes disorientated and did not always know what day of the week it was.  Also, at times when driving he had forgotten where he was going.  Sometimes he had trouble remembering the names of close relatives.  He had difficulty concentrating.  Id at p. 26.  He would fantasize at night.  Id at p. 27.  

The Veteran's fiancée testified that at night the Veteran violently thrashed in bed.  She was afraid because he sometimes slept with a knife.  If someone came to the front door soliciting he would confront them while holding a knife.  Within in the last four months, once upon returning home he had confronted her with a knife and she had had to call the police.  The police had advised her to leave the Veteran for her own safety.  Id at pp. 28 and 29.  At times the Veteran had acted inappropriately at her family gatherings, threatening to kill her relatives.  Id at p. 29.  As to rituals, every night before going to bed he would check all of the windows and door locks while armed with a knife.  Id at p. 33.  He tried to prevent her from talking to any neighbors, because he was so paranoid.  Id at p. 34.  

The Veteran's sister testified that the Veteran was very explosive, which was why he was estranged from his family.  He was loud, argumentative, and unsettled.  He was predictable in that you knew that something negative was going to happen if he came around, because he thought everyone was against him.  Id at p. 30.  He really had a problem thinking clearly, which was why he sometimes did not make good choices.  He had problems with his judgment.  He also had poor insight and was unable to focus.  Id at p. 32.  Other people were afraid of him.  Id at p. 33.  

The Veteran further testified that he had a past history of having been homeless.  Id at p. 34.  He was not now homeless only because his sister had helped him get an apartment.  Id at p. 35.  

General Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to the frequency, severity, and duration of psychiatric symptoms as well as the length and capacity for adjustment during periods of remission.  While consideration is given to the extent of social impairment, a psychiatric rating will not be assigned solely on the basis of social impairment.  

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

PTSD

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

Under the formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2010)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The evidence as described above reveals GAF scores ranging between 35 and 60 during the appeal period.  The Board notes that a GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Analysis

The recent 2008 VA PTSD examination reflects that the examiner felt that the Veteran's GAF score due to PTSD was 55 and that his GAF score due to polysubstance abuse was 45.  In evaluating the severity of the service-connected PTSD, consideration may not be given to the adverse impact of nonservice-connected polysubstance abuse because to do otherwise is prohibited.  See 38 C.F.R. § 4.14 (which prohibits pyramiding and the use on symptoms from nonservice-connected disability in evaluating the severity of a service-connected disorder).  

In this regard, it is clear that the combined impact of the Veteran's service-connected PTSD and his nonservice-connected polysubstance abuse is such that he has total occupational and social impairment.  However, the dispositive issue is the degree of the adverse social and occupational impact due solely to the service-connected PTSD. 

Here, the recent VA psychiatric examiner assigned a GAF score of 45 for the polysubstance abuse based upon major impairments of the Veteran's ability to function as to work, family, interpersonal relations, and judgment.  In assigning a GAF score of only 55 for the service-connected PTSD, it was stated that the basis was serious symptoms in social and occupational functioning.  However, no symptoms were listed nor were the realms which were impacted described, e.g., work, family, interpersonal relations, and judgment.  Moreover, the finding of the VA examiner in 2008 is in sharp contrast to the finding of the VA examiner in 2005 when it was found that the Veteran was "clearly highly disabled, that PTSD was a major part of his disability," and, further, that "PTSD continued to be a major disabling issue, even when abstinent for several months and in a structured environment."  

The Board finds the conclusion reached by the 2005 VA examiner to be more persuasive than that reached by the 2008 VA examiner.  This is because the examiner in 2005 made a definitive weighing of the comparative impacts of the service-connected PTSD as opposed to the nonservice-connected polysubstance abuse.  

Moreover, the evidence shows that the Veteran has undergone treatment in a dual diagnosis program on numerous occasions over the years, resulting in his being removed from a position from which he might possibly seek employment, much less maintain employment.  Furthermore, the Board finds the testimony of the Veteran, his sister, and his fiancée to be credible and persuasive as to the adverse social and occupational impact of his PTSD.  When this is viewed in the context of the Veteran's having been found to be incompetent for the purpose of handling his funds, even assuming that this was due to the combined effect of his service-connected PTSD and nonservice-connected polysubstance, the Board finds that there is persuasive evidence of grossly inappropriate behavior by the Veteran as well as evidence of there being a persistent danger of hurting himself (as shown by his having been both shot and stabbed) or others given the document history of suicide attempts and assaultive behavior.  Also persuasive is the credible testimony presented of the Veteran's intermittent inability to perform activities of daily living due to impaired ability to focus and concentrate as well as memory loss for names of close relatives.  

With the favorable resolution of doubt, as required under 38 C.F.R. § 3.102, it is the judgment of the Board that, during the entire appeal period, the totality of the evidence reveals that the Veteran's service-connected PTSD more nearly approximates total social and occupational impairment and so warrants a 100 percent schedular evaluation.  Since there is no way to separate out the symptoms associated with the Veteran's PTSD from his other psychiatric disorders, all symptomatology has been considered in rendering this decision.  See Mittleider, 11 Vet. App. at 182.  Thus, the Board concludes that staged ratings are not warranted.

Because a 100 percent schedular disability evaluation is warranted, any consideration of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010) is moot.  Generally see Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).


ORDER

For the entire appeal period, a 100 percent schedular evaluation for PTSD is granted, subject to applicable law and regulations governing the award of monetary benefits.  


REMAND

With regard to the issue of the competence of the Veteran to handle his funds, in a November 2006 NOD, the Veteran specifically disagreed with the RO's October 2006 determination that he was not competent to handle his funds.  By filing an NOD, the Veteran has initiated appellate review of this issue.  The next step in the appellate process is for the RO to issue to the Veteran and his representative an SOC.  See 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010); and 38 C.F.R. § 19.9(c) (effective April 29, 2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue to the Veteran and his representative an SOC addressing the issue of whether the Veteran is competent to handle his funds.  Along with the SOC, the RO must furnish to the Veteran and his representative a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford them the applicable time period for perfecting an appeal as to this issue.  

The Veteran and his representative are hereby reminded that appellate consideration of the matter identified above, the Veteran's competence to handle his funds, may be obtained only if a timely appeal is perfected.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


